Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.
Specifically, the prior art fails to disclose the radar device as claimed comprising
generating, in the radionavigation infrastructure, a series of keys k2,j in respect of a predetermined authentication interval [0,T] of duration T and commencing at t=0; 
generating, in the radionavigation infrastructure, a spreading code- encrypted signal e(t) from a first radionavigation signal s1(t) using a keystream K1(t), the keystream K1(t) being generated with a secret key k1 of the radionavigation infrastructure; 
generating, in the encryption component of the radionavigation infrastructure, a re-encrypted sequence R; using a keystream K2,; generated with the series of keys k2,j; 
transmitting, prior to t = 0, by the encryption component, the re-encrypted sequence R;
transmitting, from the given transmitter, the spreading code-encrypted signal e(t);
 transmitting, from one of the plurality of transmitters, the series of keys k2,j ; and  -2-Application No.: 16/477,171 Amdt date October 28, 2019 
receiving and storing, at the receiver, prior to t = 0, the re-encrypted sequence R; 
receiving, at the receiver, the spreading code-encrypted signal e(t)
	
The closest prior art fond is Fernandez (US 20170031028), Fernandez (US 20160154106), and Davies (US 20160146947). The prior art discloses various methods for encryption between satellite stations and ground stations but do not teach the method described above.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648